                                      Case 2:19-cv-01027-JCM-NJK Document 57
                                                                          56 Filed 06/22/20
                                                                                   06/18/20 Page 1 of 2



                        1       WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                Z. KATHRYN BRANSON, ESQ., Bar # 11540
                        2       DIANA G. DICKINSON, ESQ., Bar # 13477
                                LITTLER MENDELSON, P.C.
                        3       3960 Howard Hughes Parkway
                                Suite 300
                        4       Las Vegas, NV 89169-5937
                                Telephone:    702.862.8800
                        5       Fax No.:      702.862.8811
                                Email: wkincek@littler.com
                        6       Email: kbranson@littler.com
                                Email: ddickinson@littler.com
                        7
                                Attorneys for Defendant
                        8       SUTHERLAND GLOBAL SERVICES, INC.

                        9
                                                               UNITED STATES DISTRICT COURT
                     10
                                                                     DISTRICT OF NEVADA
                     11

                     12
                                SHELLEY CIMINI,
                     13
                                                  Plaintiff,                     Case No. 2:19-cv-01027-JCM-NJK
                     14
                                vs.                                              SECOND JOINT STATUS REPORT
                     15
                                RICO WHITE individually;
                     16         SUTHERLAND GLOBAL SERVICES,
                                INC., DOES I through X, and ROE
                     17         CORPORATIONS I through X,

                     18                           Defendants.

                     19

                     20                  Plaintiff SHELLEY CIMINI (“Plaintiff”) and Defendant SUTHERLAND GLOBAL

                     21         SERVICES, INC. (“Sutherland” or “Defendant”), by and through their attorneys of record, herby

                     22         submit the following Second Joint Status Report regarding settlement.

                     23                  1.    On March 18, 2020, the parties participated in an Early Neutral Evaluation where a

                     24         settlement was reached (ECF No. 52).

                     25                  2.    A settlement agreement was provided to Plaintiff on March 27, 2020.

                     26                  3.    Plaintiff returned the executed settlement agreement on June 3, 2020.

                     27                  3.    Defendant has been awaiting certain tax documents from Plaintiff and her counsel,

                     28         which were to be provided prior to or with the executed agreement, in order to finalize the settlement
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                    Case 2:19-cv-01027-JCM-NJK Document 57
                                                                        56 Filed 06/22/20
                                                                                 06/18/20 Page 2 of 2



                        1       agreement such that a stipulation for dismissal can be filed with the Court.

                        2                4.        Because the settlement agreement has not yet been finalized, the parties request an

                        3       additional sixty (60) days within which to file dismissal paperwork, or another status report regarding

                        4       settlement.

                        5

                        6       Dated: June 18, 2020
                        7       Respectfully submitted,                         Respectfully submitted,
                        8

                        9       /s/ James Lee                                   /s/ Diana G. Dickinson
                                JAMES J. LEE, ESQ.                              WENDY MEDURA KRINCEK, ESQ.
                     10         LEGAL OFFICES OF JAMES J. LEE                   Z. KATHRYN BRANSON, ESQ.
                                                                                DIANA G. DICKINSON, ESQ.
                     11                                                         LITTLER MENDELSON, P.C.
                     12         Attorney for Plaintiff                          Attorneys for Defendant
                                SHELLEY CIMINI                                  SUTHERLAND GLOBAL SERVICES, INC.
                     13

                     14

                     15

                     16                                                         IT IS SO ORDERED
                                4852-0495-8144.1 061963.1034
                     17                                                         DATED: 11:57 am, June 22, 2020
                     18

                     19
                                                                                _________________________________
                     20                                                         BRENDA WEKSLER
                     21                                                         UNITED STATES MAGISTRATE JUDGE
                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                  2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
